The opinion of the Court was delivered by
Kennedy, J.
That the court‘below, in their instruction to the jury, erred, is very apparent. For the plaintiffs below having purchased that portion of the mortgaged land which they now hold, lying in Northumberland county, subject, at least, to the payment of its due proportion of the mortgage debt, they, in paying the amount of it to the executors of Joseph Heister, must, in equity and upon every principle of natural justice, be considered as having paid it, the same as if it had been their own debt, so far as it was properly a charge upon that portion of the mortgaged premises held by them. In buying at the sheriff’s, sale, they only purchased and paid for. the equity of redemption, so that when they paid off the mortgage debt, they became the absolute owners of that portion of the land purchased by them at sheriff’s sale, in fee; and could not be considered as standing in the shoes of the mortgagee, excepting as to the residue of the land lying in Columbia county, and as having only, at most, a claim against it for what it, according to its relative value, ought to bear. The whole of the land, embraced within the mortgage, may be regarded as debtor to the amount of the money due upon it; and under this view, therefore, each part of the land must contribute its due proportion towards payment of that amount, which is to be estimated and ascertained according to their respective relative values at the time of the sheriff’s sale. The only difficulty or question with this court has been, whether the plaintiffs below have a right to go against that portion of the land holden by Caleb and John Fisher, as terre-tenants, in Columbia *547county, for any portion of the money paid by them on account of the mortgage. For seeing the land purchased' by them was worth a great deal more than the amount of the mortgage debt, it is not without some share of reason, at least, to say that they, in bidding at the sheriff’s sale, must have kept in view the amount of the mortgage debt, as a charge that might thereafter be levied entirely out of the land they were bidding for; and consequently they did not bid above what they considered the land then selling fairly worth, after paying the whole of the mortgage debt, besides the sum bidden for it. And certainly, if this were really the case, there would be no injustice in deciding that they had no claim against that portion of the mortgaged land lying in Columbia county, upon the ground of contribution or otherwise, by reason of their having paid the whole of the mortgage debt. But Caleb and John Fisher were the devisees in fee of the whole of the mortgaged land, under the will of Henry Fisher, the mortgagor; and the interest, devised to them by the testator, was all that was purchased by the plaintiffs below at the sheriff’s sale, so that the latter would thus appear to have stepped into the shoes of the former. This being the case, the plaintiffs below, and the terretenants of that portion of the mortgaged land which lies in Columbia county, would seem to stand in cequali jure, where equality of burthen becomes equity. This view of the case seems to be the most equitable, as also the most safe; and, under it, we are therefore inclined to adopt the principle of contribution, in preference to casting the whole burthen of discharging the mortgage debt upon the plaintiffs below.
From what has been said, in regard to the error of the court in charging the jury, it may be perceived that the court erred also in rejecting the evidence offered by the defendants below, for the purpose of showing the value of each parcel of land at the time of the sheriff’s sale to the plaintiffs below; without which, it would be impracticable to ascertain' correctly the due proportion of the mortgage debt that each parcel of land ought to bear.
Judgment reversed, and a venire facias de novo awarded.